UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JOANN W. HARRIS,                          
                   Plaintiff-Appellant,
                 v.
DONALD L. EVANS, Secretary; GRANT
ALDONAS, Under Secretary; TIMOTHY
HAUSER, Deputy Under Secretary;
FARYAR SHIRZAD, Assistant                        No. 02-2250
Secretary; BERNARD CARREAU,
Deputy Assistant Secretary; RICHARD
MORELAND, Deputy Assistant
Secretary; SUSAN KUHBACH, Office
Director; UNITED STATES
DEPARTMENT OF COMMERCE,
               Defendants-Appellees.
                                          
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                 J. Frederick Motz, District Judge.
                        (CA-01-3808-JFM)

                      Submitted: March 26, 2003

                       Decided: May 30, 2003

   Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.



Affirmed and remanded by unpublished per curiam opinion.
2                         HARRIS v. EVANS
                            COUNSEL

Joann W. Harris, Appellant Pro Se. Tarra R. DeShields-Minnis,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Joann W. Harris appeals the district court’s order granting sum-
mary judgment in favor of the Appellees. Harris filed this complaint
pursuant to the Whistleblower Protection Act of 1989 ("WPA"), 5
U.S.C. § 1201 (2000), and Title VII of the Civil Rights Act of 1964,
as amended, 42 U.S.C. §§ 2000 et seq. (2000), alleging race discrimi-
nation and retaliation by Appellees.

   We review an award of summary judgment de novo. See Higgins
v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir.
1988). Summary judgment is appropriate only if there are no genuine
issues of material fact and the moving party is entitled to judgment
as a matter of law. See Fed. R. Civ. P. 56(c); see also Celotex Corp.
v. Catrett, 477 U.S. 317, 322-23 (1986). The evidence is viewed in
the light most favorable to the non-moving party. See Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

   Judicial review of a WPA claim occurs only after the Merit Sys-
tems Protection Board ("MSPB") has issued a final decision on the
claim. See 5 U.S.C. § 1214(c)(1)(2000); 5 U.S.C. § 7703 (2000). Dis-
missal of a claim is appropriate when a plaintiff fails to exhaust his
or her administrative remedies. See McKinney v. Reich, 1996 U.S.
Dist. LEXIS 21925 (S.D.W. Va. Mar. 25, 1996), aff’d without opin-
ion, 208 F.3d 208 (4th Cir. 2000). Harris failed to exhaust her admin-
                            HARRIS v. EVANS                             3
istrative remedies by not submitting her claim to the MSPB.
Furthermore, because the district court lacked jurisdiction to hear
Harris’s whistleblower claim in the first instance, it also lacked the
power to excuse her failure to exhaust her administrative remedies.
See Stella v. Mineta, 284 F.3d 135, 144 (D.C. Cir. 2002). Therefore,
the district court properly granted summary judgment in Appellees’
favor on Harris’s WPA claim.

   Likewise, Title VII requires federal employees to exhaust their
administrative remedies before bringing an employment discrimina-
tion complaint to federal court. See 42 U.S.C. §§ 2000e-16(c) (2000);
29 C.F.R. § 1614.407; see also Brown v. Gen. Serv. Admin., 425 U.S.
820, 832 (1976); Zografov v. Veterans Admin. Med. Ctr., 779 F.2d
967, 968-69 (4th Cir. 1985). The record reveals that Harris did not
exhaust her administrative remedies with regard to either her removal
claim or her non-selection claim. Furthermore, equitable principles do
not weigh against the dismissal of the claims on this basis because she
demonstrates no "affirmative misconduct" on Appellees’ part that pre-
vented her from pursuing her administrative remedies. See id. There-
fore, the district court properly granted summary judgment in
Appellees’ favor on these claims.

   Harris also alleges that she was denied services under the Depart-
ment of Commerce’s Career Transition Assistance Plan ("CTAP"). In
order to qualify for such services, an employee must be considered
"displaced" or "surplus." To show that she was a "displaced"
employee, Harris must show that she "has received a specific reduc-
tion in force (RIF) separation notice or notice of proposed removal for
declining a directed reassignment or transfer of function outside of the
local commuting area." 5 C.F.R. § 330.604(c)(1) (2002). To show that
she was a "surplus" employee, she must show that she "has received
a certificate of expected separation or other official certification
issued by the agency indicating that the position is surplus." 5 C.F.R.
§ 330.604(i)(1) (2002). Because Harris did not satisfy these require-
ments, she was not eligible for CTAP services. Thus, her claim pursu-
ant to these regulations is not legally cognizable, and the district court
properly granted summary judgment in favor of the Appellees.

   Harris also advances a hostile work environment claim. In order to
state such a claim, a plaintiff must identify conduct "‘severe or perva-
4                          HARRIS v. EVANS
sive enough’ to create ‘an environment that a reasonable person
would find hostile or abusive.’" Von Gunten v. Maryland, 243 F.3d
858, 870 (4th Cir. 2001) (quoting Harris v. Forklift Sys., Inc., 510
U.S. 17, 21 (1993)). Furthermore, a plaintiff must show that she sub-
jectively found the environment hostile and abusive and that a reason-
able person would have found the environment to be so. Id. There is
no dispute that Harris subjectively found her work environment to be
hostile and abusive. Nonetheless, she failed to demonstrate that a rea-
sonable person would so find. In particular, Harris is unable to show
that the conduct of which she complains is severe and pervasive
enough to sustain a hostile work environment claim. Thus, we find
that the district court properly granted summary judgment in favor of
Appellees on this claim.

   Lastly, Harris alleged discrimination and retaliation as evidenced
by reassignments, temporary detail, decreased job duties, the lack of
a performance evaluation for fiscal year 1996, and various other
actions. In order to make a prima facie discrimination case, a plaintiff
must show: (1) membership in a protected class; (2) subjection to an
adverse job action; and (3) circumstances surrounding the adverse job
action that support a reasonable inference of discrimination. See Hal-
perin v. Abacus Tech. Corp., 128 F.3d 191, 201 (4th Cir. 1997). Simi-
larly, in order to make a prima facie retaliation case, a plaintiff must
show: (1) participation in a protected activity; (2) subjection to an
adverse job action; and (3) a causal connection between the activity
and the adverse action. See Matvia v. Bald Head Island Mgmt., Inc.,
259 F.3d 261, 271 (4th Cir. 2001). While Harris is able to meet the
first element on both claims, she does not demonstrate the requisite
adverse job action because none of the alleged conduct affected the
"terms, conditions, or benefits of employment." See Page v. Bolger,
645 F.2d 227, 233 (4th Cir. 1981); see also Von Gunten, 243 F.3d at
865. Thus, the district court properly granted summary judgment in
favor of the Appellees on these claims.

   Accordingly, we affirm the order of the district court granting sum-
mary judgment in favor of the Appellees on all claims. We further
decline to rule upon motions filed by the Department of Commerce
asking this court to seal certain documents allegedly protected by the
Privacy Act, 5 U.S.C. § 552a (2000), to order the return of these doc-
uments, and to prohibit Harris from making any disclosures of the
                            HARRIS v. EVANS                            5
allegedly protected information. Because we find that these motions
are more properly dealt with in the first instance by the district court,
we remand the case and direct the district court to consider them. To
facilitate the district court’s consideration of DOC’s motions, we
direct the Clerk to return the record to the district court and to enter
forthwith a partial mandate as to this aspect of the case.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                       AFFIRMED AND REMANDED